DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-2, 4, 7, and 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the best prior art, Ikeda (U.S. Patent No. 8,159,483), teaches an electrochromic device, comprising:
a first electrode (2) which transmits light (See e.g. Figs. 2 and 4-9; C. 4, L. 4-8);
a second electrode (4) disposed opposite the first electrode (See e.g. Figs. 2 and 4-9; C. 4, L. 8-11);
an electrolyte (3) located between the first electrode and the second electrode, and containing metal depositable on one of the first electrode and the second electrode, according to a potential difference between the first electrode and the second electrode (See e.g. Figs. 2, 7, and 9; C. 4, L. 4-60);
a power supply (19, 20) which applies a predetermined potential to one or more target electrodes which comprise at least one of the first electrode and the second electrode (See e.g. Figs. 1-10, with particular attention to Fig. 6; C. 6, L. 8 – C. 7, L. 15; C. 8, L. 28 – C. 9, L. 42; C. 10, L. 4-48; C. 11, L. 51 – C. 12, L. 18); and
a microcomputer (9’) which is configured to change a potential application location of the one or more target electrodes to which the predetermined potential is applied resulting in changing a direction of a current which generates the predetermined potential (See e.g. Figs. 1, 3, and 10; C. 4, L. 41-44; C. 7, L. 5-8: “After the passing of the point A, the current of the positive direction, the reverse direction to the direction at the time of precipitation, starts to flow, and the electroplating precipitated 
Ikeda fails to teach or reasonably suggest that the deposited electrode includes a first terminal portion and a second terminal portion, the connected state includes a first state in which the first terminal portion in the deposited electrode is connected to the power supply, and a second state in which the second terminal portion in the deposited electrode is connected to the power supply, in the first state, the metal in the electrolyte is deposited on the deposited electrode, more on a portion closer to the first terminal portion than to the second terminal portion, in the second state, the metal in the electrolyte is deposited on the deposited electrode, more on a portion closer to the second terminal portion than to the first terminal portion, and the microcomputer repeatedly switches between the first state and the second state, to make an uneven deposited state even.
As such, the prior art of record, taken alone or in combination, fails to teach the combined details of claim 1, specifically including the limitations: “the deposited electrode includes a first terminal portion and a second terminal portion, the connected state includes a first state in which the first terminal portion in the deposited electrode is connected to the power supply, and a second state in which the second terminal portion in the deposited electrode is connected to the power supply, in the first state, the metal in the electrolyte is deposited on the deposited electrode, more on a portion closer to the first terminal portion than to the second terminal portion, in the second state, the metal in the electrolyte is deposited on the deposited electrode, more on a portion closer to the second terminal portion than to the first terminal portion, and the microcomputer repeatedly switches between the first state and the second state, to make an uneven deposited state even.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nicholas R. Pasko
Primary Examiner
Art Unit 2896


/Nicholas R. Pasko/Primary Examiner, Art Unit 2896